

EXHIBIT 10.1


DaVita Inc.
Stock Appreciation Rights Agreement under the
DaVita HealthCare Partners Inc. 2011 Incentive Award Plan
Board of Directors


This Stock Appreciation Rights Agreement (this “Agreement”) is dated as of the
Grant Date indicated below by and between DaVita Inc., a Delaware corporation
(formerly known as DaVita HealthCare Partners Inc., and referred to herein as
the “Company”) and the Grantee pursuant to the DaVita HealthCare Partners Inc.
2011 Incentive Award Plan, as amended and restated (the “Plan”).
 
Primary Terms
Grantee:
 
«Grantee»
 
 
 
Address:
 
«Address_1»
 
 
«City», «State» «Zip»
 
 
 
Grant Date:
 
«Grant_Date»
 
 
 
Base Shares:
 
«SSAR_Award»
 
 
 
Base Price per Share:
 
$«Base_Price»
 
 
 
Vesting Schedule:
 
«SSAR_Vesting_1»
 
 
«SSAR_Vesting_2»
 
 
 
Expiration Date:
 
«Expiration_Date»
 
 
 
Plan Name:
 
2011 Incentive Award Plan
 
 
 
Plan ID#:
 
2011

This Agreement includes this cover page and the following Exhibits, which are
expressly incorporated by reference in their entirety herein:


Exhibit A – General Terms and Conditions
    
Grantee hereby expressly acknowledges and agrees that he or she is a member of
the Board of Directors of the Company. By signing below, Grantee hereby
acknowledges he or she has a copy of the Plan, and accepts and agrees to the
terms and provisions of this Agreement and the Plan. Capitalized terms that are
used but not defined in this Agreement shall have the meanings set forth in the
Plan.


IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement
effective as of the Grant Date.
DaVita Inc.
 
Grantee
 
 
 
Eric Severson
 
«Grantee»
Chief People Officer
 
 



Note: Please mark and initial any correction to the Grantee’s name and/or
address shown on this page before returning a signed copy of this agreement to
Michelle Burkart, Manager, Compensation (the “Stock Plan Administrator”).


Page 1    2011 Plan SSAR Award Agreement – BOD

--------------------------------------------------------------------------------




DaVita Inc.
Stock Appreciation Rights Agreement
Board of Directors
Exhibit A – General Terms and Conditions


This Stock Appreciation Rights Agreement is dated as of _______________ ("Grant
Date") by and between the Company and Board Member("Grantee") pursuant to the
Plan. Capitalized terms that are used but not defined in this document shall
have the meanings set forth in the Plan.


1. Grant of Stock Appreciation Rights Award


The Company hereby grants to Grantee an award of stock appreciation rights
(“Award”) covering «SSAR_Award» shares (“Base Shares”) of Common Stock, pursuant
to which the Grantee shall be eligible to receive a number of shares (“Gain
Shares”) of Common Stock with an aggregate value equal to the difference between
the Fair Market Value of one share of Common Stock on the exercise date and the
base price of $«Base_Price» per share (“Base Price”) subject to Grantee’s
fulfillment of the vesting and other conditions set forth in this Agreement.


2. Term of Stock Appreciation Rights Award


This Award shall be effective for the period (“Term”) from the Grant Date shown
above through Expiration Date, provided that, this Award shall expire and cease
to be exercisable on the date which is ninety (90) days after the date on which
the Grantee’s membership on the Board of Directors of the Company terminates
unless such termination is the result of (a) Grantee’s death, (b) Grantee’s
disability or (c) Grantee’s retirement. 


3. Exercisability


The Base Shares subject to this Award shall become exercisable ("vest") on the
dates indicated under the Vesting Schedule such that this Award shall be fully
exercisable on the last date listed on the table, subject to the Grantee’s
continued membership on the Board of Directors of the Company through the
applicable vesting date; provided, however, that the Award shall automatically
vest and become immediately exercisable in its entirety in the event the Grantee
retires from the Board of Directors of the Company by electing not to stand for
re-election at the first annual meeting that precedes the next vesting date,
provided that the Grantee remains on the Board of Directors of the Company until
immediately prior to such annual meeting.


(a)    These installments shall be cumulative, so that this Award may be
exercised as to any or all of the Base Shares covered by an installment at any
time or times after the installment becomes vested and until this Award
terminates.


(b)    The foregoing notwithstanding, in the event that either (i) in connection
with a "Change of Control" (defined below), the “Acquiror” (defined below) fails
to assume, convert or replace this Award, or (ii) your Board service is
terminated within the twenty-four (24) month period following a Change of
Control by the Company (or the Acquiror) other than for “Cause” (defined below),
then, in any such case, the Award shall automatically vest and become
immediately exercisable in its entirety, such vesting to be effective as of
immediately prior to the effective date of the Change of Control in the case of
(i), and as of the date of termination of the Grantee’s service in the case of
(ii).


A "Change of Control" is defined herein as (i) any transaction or series of
transactions in which any person or group (within the meaning of Rule 13d-5
under the Exchange Act and Sections 13(d) and 14(d) under the Exchange Act)
becomes the direct or indirect "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), by way of a stock issuance, tender offer, merger,
consolidation, other business combination or otherwise, of greater than 50% of
the total voting power (on a fully diluted basis as if all convertible
securities had been converted and all warrants and options had been exercised)
entitled to vote in the election of directors of the Company (including any
transaction in which the Company becomes a wholly-owned or majority-owned
subsidiary of another corporation), or (ii) any merger or consolidation or
reorganization in which the Company does not survive, or (iii) any merger or
consolidation in which the Company survives, but the shares of the Company's
Common Stock outstanding immediately prior to such merger or consolidation
represent 50% or less of the voting power of the Company after such merger or
consolidation, or (iv) any transaction in which more than 50% of the Company's
assets are sold, provided, however, that no transaction contemplated by clauses
(i) through (iv) above shall constitute a Change of Control if both (x) the
person acting as the Chief Executive Officer of the Company for the 6 months
prior to such transaction becomes the Chief Executive Officer or Executive
Chairman of the Board of Directors of the entity that has acquired control of
the Company as a result of such transaction (the "Acquiror") immediately after
such transaction


Page 2    2011 Plan SSAR Award Agreement – BOD

--------------------------------------------------------------------------------




and remains the Chief Executive Officer or Executive Chairman of the Board of
Directors for not less than one year following the transaction and (y) a
majority of the Acquiror's board of directors immediately after such transaction
consist of persons who were directors of the Company immediately prior to such
transaction.


“Cause” will mean: (1) a material breach by you of your duties and
responsibilities to the extent that they do not differ in any material respect
from your duties and responsibilities during the ninety (90)-day period
immediately prior to a Change in Control (other than as a result of incapacity
due to physical or mental illness) which is demonstrably willful and deliberate
on your part, which is committed in bad faith or without reasonable belief that
such breach is in the best interests of the Company and which is not remedied in
a reasonable period of time after receipt of written notice from the Company
specifying such breach; (2) willful misconduct or gross negligence which results
in material harm to the Company; (3) your conviction of, or a plea of nolo
contendere by you, to a felony or other crime involving fraud or dishonesty; or
(4) willful violation of Company policies which results in material harm to the
Company.


(c)    Except as otherwise provided for herein, in the event that the Grantee
ceases to be a member of the Company's Board of Directors (whether by reason of
death or otherwise except as specified in Sections 3(a) and 3(c)), the number of
Base Shares with respect to which this Award may be exercised shall not be
accelerated.


(d)    If vested Base Shares remain unexercised at the close of business on the
day prior to the Expiration Date (or the preceding trading day if the Expiration
Date is not a trading day), and if the Award has an in-money value of One
Hundred Dollars ($100.00) or more (computed as the number of vested but
unexercised Base Shares remaining under the Award multiplied by the excess of
the closing price of the Common Stock on that day prior to the Expiration Date
over the Award’s Base Price per Share) (the “Minimum Exercise Spread”), this
Award will be automatically exercised on the Expiration Date with respect to all
shares exercisable and all resulting Gain Shares will be sold by the Company on
Grantee’s behalf as soon as administratively practicable on or after the
Expiration Date. If the Minimum Exercise Spread is not satisfied, the Company
will not automatically exercise any portion of the Award and the unexercised
portion of the Award will expire at the close of business on the Expiration
Date.


This procedure to automatically exercise an Award on the Expiration Date is
provided as a protection against inadvertent expiration of an Award, including
during a period when the Award might not otherwise be exercisable. Because any
exercise of an Award is the Grantee’s responsibility, the Grantee hereby waives
any claims he or she might have against the Company or any of its employees or
agents if an automatic exercise of an Award does not occur for any reason and
the Award expires. For avoidance of doubt, Grantee may exercise any exercisable
portion of the Award prior to the time that an automatic exercise might occur
pursuant to this provision, but the Company is not obligated to automatically
exercise any portion of this Award at or after Grantee’s termination for Cause,
as such term is defined in Exhibit B attached hereto.


4. Method of Exercising


This Award may be automatically exercised pursuant to Section 3(e), or by
Grantee upon delivery of the following documents to the Company at its principal
executive offices, or as otherwise required in accordance with a broker-assisted
cashless exercise program:


(a)    Written notice, in the form of a completed exercise election form in a
form deemed acceptable to the Company, specifying the number of full Shares with
respect to which the Award is being exercised; and


(b)    Such agreements or undertakings that are required by the Committee
pursuant to the Plan; and


5. Settlement of Award


Upon exercise of the Award, in whole or in part, the Company shall:


(1)    provide for the registration in book-entry form for the Grantee’s benefit
of the Gain Shares (rounded down to the nearest whole number); or


(2)    deliver to Grantee a stock certificate representing the Gain Shares
(rounded down to the nearest whole number).




Page 3    2011 Plan SSAR Award Agreement – BOD

--------------------------------------------------------------------------------




6. Clawback Provision
 
Notwithstanding any other provision in this agreement to the contrary, Grantee
shall be subject to the written policies of the Company’s Board of Directors
applicable to members of the Board, including without limitation any Board
policy relating to recoupment or “clawback” of compensation arising from
exercise of this Award, and rules adopted pursuant to the Dodd-Frank Act, and
any other Board policy, law or regulation relating to recoupment or “clawback”
of compensation that may exist from time to time during the Grantee’s service on
the Board and thereafter. Without limiting the generality of the foregoing,
Grantee and this Award shall be subject to the Company’s Incentive Compensation
Clawback Policy approved by the Company’s Board of Directors on December 5, 2014
as the same may be amended from time to time, including certain provisions
thereof that would allow the Company to recover any value conferred upon Grantee
by this Award and/or cancel all or a part of this Award in the event of any
“significant misconduct “ (as defined in such policy) by Grantee. The provisions
of this Section 6 are in addition to and not in lieu of any other remedies
available to the Company in the event Grantee violates the Policies (as defined
herein below), or any laws or regulations.    


7. Assignments


(a)    Subject to Section 7(b) below, this Award shall be exercisable only by
Grantee during Grantee's lifetime. In the event of Grantee’s death while still a
member of the Board of Directors of the Company or during the ninety (90) day
period immediately subsequent to the date on which the Grantee's membership on
the Board of Directors of the Company terminates, this Award may be exercised by
any of Grantee’s executor, heirs or administrator to whom this Award may have
been assigned or transferred.


(b)    The rights of the Grantee under this Award may not be assigned or
transferred except by will or by the laws of descent and distribution.


8. No Rights as a Stockholder


The Grantee shall have no rights as a stockholder of any Base Shares or Gain
Shares unless and until Gain Shares are issued to him or her following the
exercise of this Award.


9. Interpretation of Award
 
(a)    This Award is made under the provisions of the Plan and shall be
interpreted in a manner consistent with it.


(b)    Any provision in this Award inconsistent with the Plan shall be
superseded and governed by the Plan.




10. Restrictions on Transfer of Gain Shares


Grantee acknowledges that any Gain Shares issued upon exercise of this Award may
be subject to such transfer restrictions that prohibit any transfer, pledge,
sale or disposition of the Gain Shares as the Company may deem necessary to
comply with all applicable state and federal securities laws and regulations.


11. Amendments


This Award may be amended at any time with the consent of the Company and the
Grantee.


12. Confidentiality


Grantee shall not at any time disclose or use for Grantee's direct or indirect
personal benefit or purposes or for the benefit or purposes of any person, firm,
partnership, joint venture, association, corporation, or other business
organization, entity or enterprise other than the Company or any of its
subsidiaries or affiliates (whether during or after the termination of Grantee's
membership on the Board of Directors of the Company), any trade secret,
information, data or other confidential information relating to customers,
development programs, costs, marketing plans, acquisitions and investments,
sales activities, promotions, credit and financial data, financing methods,
plans of the business and affairs of the Company generally, or any of its
subsidiaries or affiliates; provided, however, that the foregoing shall not
apply to (i) information which is not unique to the Company or which is
generally known to the industry or the public other than as a result of
Grantee's breach of this Section 12; or (ii) disclosure that is required by any
applicable law, rule or regulation (including compliance with any oral or
written interrogatories or requests for information or documents pursuant to any
subpoena or in connection


Page 4    2011 Plan SSAR Award Agreement – BOD

--------------------------------------------------------------------------------




with discovery proceedings in any litigation or similar process to which Grantee
may be subject); provided, however, that Grantee shall provide the Company with
at least ten (10) days’ advance written notice of the legal requirement to
disclose prior to disclosure and assist DaVita as requested in obtaining a
protective order or other similar relief. Grantee shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that: (1) is made (a) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney, and
(b) solely for the purpose of reporting or investigating a suspected violation
of law; or (2) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  Disclosures to attorneys,
made under seal, or pursuant to court order are also protected in certain
circumstances under 18 U.S.C. § 1833.


Nothing in this Agreement (including with respect to Confidential Information,
Trade Secrets, and other obligations) is intended to be or will be construed to
prevent, impede, or interfere with Grantee’s right to respond accurately and
fully to any question, inquiry, or request for information regarding Grantee’s
employment with the Company when required by legal process by a Federal, State
or other legal authority, or from initiating communications directly with, or
responding to any inquiry from, or providing truthful testimony and information
to, any Federal, State, or other regulatory authority in the course of an
investigation or proceeding authorized by law and carried out by such agency.
Grantee is not required to contact the Company regarding the subject matter of
any such communications before Grantee engages in such communications. In
addition, nothing in this Agreement is intended to restrict  Grantee’s legally
protected right to discuss wages, hours or other working conditions with
co-workers or in any way limit Grantee’s rights under the National Labor
Relations Act or any whistleblower act.


13. Non-Solicitation


Grantee agrees that while Grantee is a member of the Company’s Board of
Directors and for the one-year period following the termination of such
relationship for any reason (whether voluntary or involuntary), Grantee shall
not (i) solicit any of the Company’s, or any of its subsidiaries’ or
affiliates’, employees to work for any other individual, partnership, limited
liability company, corporation, independent practice association, management
service organization, or any other entity (collectively, “Person”), (ii) hire
any of the Company’s, or any of its subsidiaries’ or affiliates’, employees to
work (as an employee or an independent contractor) for any Person, (iii) take
any action that may reasonably result in any of the Company’s, or any of its
subsidiaries’ or affiliates’, employees going to work (as an employee or an
independent contractor) for any Person, (iv) induce any patient or customer of
the Company, or any of its subsidiaries or affiliates, either individually or
collectively, to patronize any competing business; (v) request or advise any
patient, customer, or supplier of the Company, or any of its subsidiaries or
affiliates, to withdraw, curtail, or cancel such person’s business with the
Company, or any of its subsidiaries or affiliates; (vi) enter into any contract
the purpose or result of which would benefit Grantee if any patient or customer
of the Company, or any of its subsidiaries or affiliates, were to withdraw,
curtail, or cancel such person’s business with the Company, or any of its
subsidiaries or affiliates; (vii) solicit, induce, or encourage any physician
(or former physician) affiliated with the Company, or any of its subsidiaries or
affiliates, or induce or encourage any other person under contract with the
Company, or any of its subsidiaries or affiliates, to curtail or terminate such
person’s affiliation or contractual relationship with the Company, or any of its
subsidiaries or affiliates; or (viii) disclose to any Person the names or
addresses of any patient or customer of the Company, or any of its subsidiaries
or affiliates.


If, at any time within (a) the Term, or (b) one (1) year after termination of
such relationship, whichever is the latest, Grantee breach the non-solicitation
provision, then (1) this Award shall terminate effective on the date on which
Grantee enters into such activity; and (2) the Company may seek temporary,
preliminary, and permanent injunctive relief to prevent any actual or threatened
breach or continuation of any breach of this Agreement without the necessity of
proving actual damages or posting a bond or other security (which Grantee hereby
agrees to) and/or an order requiring Grantee to repay the Company any gain
realized by Grantee from exercising all or a portion of this Award. In the event
of any conflict between the language of this Section 13, on the one hand, and
the language of Section 6 of this Award or of the Company’s Incentive
Compensation Clawback Policy as the same may be amended from time to time, on
the other hand, the language of Section 6 of this Award and of the Company’s
Incentive Compensation Clawback Policy shall be controlling. The provisions of
this Section 13 are in addition to and not in lieu of any other remedies
available to the Company in the event Grantee violates the Policies (as defined
herein below), or any laws or regulations.


14. Compliance


It is understood and agreed upon that at all times Grantee will act in full
compliance with the Company’s Code of Conduct, Policies and Procedures, JV
Compliance Handbook, MDA Compliance Handbook, Gift Policy and the credentialing
process (collectively, the “Policies”). 


Page 5    2011 Plan SSAR Award Agreement – BOD

--------------------------------------------------------------------------------




Grantee may not improperly use something of value to attempt to induce or
actually induce, either directly or indirectly, a patient to switch to, or
continue to receive, treatment at a Company facility center in violation of the
Policies.  Inducement may include paying a patient, providing gifts, or
otherwise providing something of value to a patient to switch to, or continue to
receive treatment at a Company facility center. Grantee also may not attempt to
induce or actually induce a referral source with something of value to obtain
referrals in violation of the Policies.
If Grantee’s conduct, whether related to the Award granted under this Agreement
or otherwise, violates the requirements of the immediately preceding two
paragraphs, then Grantee will forfeit any unvested portion of the Award granted
under this Agreement and be subject to immediate disciplinary action, up to and
including termination of Grantee’s membership on the Board of Directors of the
Company. The provisions of this Section 14 are in addition to and not in lieu of
any other remedies available to the Company in the event Grantee violates the
Policies, or any laws or regulations.
 
If at any time Grantee has questions or concerns about the provisions in this
Section 14, or suspects any improper conduct related to this initiative, Grantee
should immediately contact Team Quest.  Grantee also may anonymously and
confidentially call the Company’s Compliance Hotline at 888-458-5848.


15. Compliance with Law


No shares of Common Stock shall be issued and delivered for a Gain Share unless
and until all applicable registration requirements of the Securities Act of
1933, as amended, all applicable listing requirements of any national securities
exchange on which the Common Stock is then listed, and all other requirements of
law or of any regulatory bodies having jurisdiction over such issuance and
delivery, shall have been complied with. In particular, the Committee may
require certain investment (or other) representations and undertakings in
connection with the issuance of securities in connection with the Plan in order
to comply with applicable law.


If any provision of this Agreement is determined to be unenforceable or invalid
under any applicable law, such provision will be applied to the maximum extent
permitted by applicable law, and shall automatically be deemed amended in a
manner consistent with its objectives to the extent necessary to conform to any
limitations required under applicable law. Furthermore, if any provision of this
Agreement is determined to be illegal under any applicable law, such provision
shall be null and void to the extent necessary to comply with applicable law,
but the other provisions of this Agreement shall remain in full force and
effect.


16. Electronic Delivery and Execution


This Agreement and the Award may be considered null and void at the discretion
of the Company if a signed copy is not returned to the Stock Plan Administrator
no later than «Agmt_Deadline».


Electronic Delivery.  The Company may, in its sole discretion, decide to deliver
any documents related to this Award or future awards made under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and, if requested, agrees to participate in the Plan through
any online or electronic system established and maintained by the Company or
another third party designated by the Company.




Page 6    2011 Plan SSAR Award Agreement – BOD